EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9, and 16 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
training a machine learning model to suggest filtering fields for executing a query at least by: 
obtaining sets of historical data, each set of historical data comprising (a) query characteristics corresponding to a corresponding query, and (b) a search result selected from a plurality of search results corresponding to the query; 
identifying a search result characteristic that is common across selected search results for queries associated with a same particular set of query characteristics;
identifying a first filter field, of a plurality of available filter fields, that includes functionality to select a subset of search results corresponding to the search result characteristic; 
training the machine learning model (a) to associate the first filter field with the particular set of query characteristics without (b) associating a second filter field, of the plurality of available filter fields, with the particular set of query characteristics; 
applying the machine learning model to the particular set of query characteristics associated with the first query, wherein the machine learning model identifies the first filter field a suggestion without identifying the second filter field as a suggestion; and
based on the applying operation: recommending the first field for filtering a first set of search results corresponding to the first query without recommending the second filter field.
Claims 2-8, 10-15, and 17-20 are allowed by virtue of their dependency from claims 1, 8, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (20220100746) discloses training a machine learning model to generate filter suggestions for filter categories to filter responses to a query in response to user selection of one of the filter suggestions.
Dolan et al. (20160063993) discloses using machine learning techniques to construct a machine-learned facet model for recommending facets based on a user’s query history.
Dredze et al. (20130226916) discloses generating and ranking candidate facets using machine learning.
Wu et al. (20170364596) discloses using a machine learning model to suggest facets based on search result history such that facets related to search results without a lot of prior hits are not suggested.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157